TODD, Judge,
concurring.
Having no legitimate grounds for dissent, I must concur.
However, the picture presented by the evidence is that of a somewhat neglected and impressionable boy who has been led into a single criminal act of crime by an adult. The evidence does not indicate that he is beyond rehabilitation. On the contrary, the evidence indicates that he has already reversed his course and is pursuing a new way of life.
The only “fly in the ointment” seems to be the reluctance of the Juvenile Judge to relinquish control of the length of the stay at a juvenile institution. This is a strong reflection upon some part of our system of justice and rehabilitation.
There is no solace in the assurance that guilt or innocence will be determined by a fair trial. Guilt has been admitted, and will hardly be an issue in Circuit Court. The issue in Circuit Court will be the same as it was in Juvenile Court; namely, is there a judge on the bench with courage and compassion enough to preserve a wayward youth from the unthinkable consequences of mixing with hardened criminals in an adult institution.
My distaste for joining in this decision is relieved by my confidence that the Circuit Judge will exercise his discretionary power to assist this youth on his way to useful and virtuous manhood.